

115 S3326 IS: Tax Fairness for Disabled Workers Act
U.S. Senate
2018-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 3326IN THE SENATE OF THE UNITED STATESAugust 1, 2018Mr. King (for himself and Mr. Rubio) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to ensure proper allocation of lump-sum payments of
			 disability insurance benefits for determinations of modified adjusted
			 gross
			 income under the refundable tax credit for coverage under a qualified
			 health plan. 
	
 1.Short titleThis Act may be cited as the Tax Fairness for Disabled Workers Act. 2.Allocation of lump-sum payments of Social Security benefits for determinations of modified adjusted gross income under the refundable tax credit for coverage under a qualified health plan (a)In generalSection 36B(d)(2) of the Internal Revenue Code of 1986 is amended by inserting at the end the following new subparagraph:
				
 (C)Exclusion of certain amounts received as lump-sum paymentFor purposes of subparagraph (B), such amount shall not include any portion of a lump-sum payment of disability insurance benefits under section 223 of the Social Security Act (42 U.S.C. 423) which is—
 (i)received during the taxable year, and (ii)attributable to prior taxable years..
 (b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2018.